Citation Nr: 0931598	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition.

2.  Entitlement to service connection for a skin condition. 

3.  Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 2006 rating determination by the above Regional 
Office (RO).  In June 2009, a videoconference Board hearing 
was held at the RO before the undersigned.  A transcript of 
the hearing is of record.  

Also as originally developed for appeal, the Veteran's claim 
included the additional issues of entitlement to service 
connection for a liver condition and service connection for a 
lung condition.  However, the Veteran indicated in a June 
2009 written statement that he no longer wished to pursue 
those issues, and they were withdrawn.  Therefore, 
consideration is limited to the issues listed on the first 
page of the present decision.  38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  A claim for service connection for a skin condition was 
denied by the RO in May 1995 and not appealed; the May 1995 
rating action was the last final denial as to that issue on 
any basis before the present attempt to reopen the claim.  

2.  The evidence received since the May 1995 rating decision 
consists of service treatment records not previously f 
record.  This evidence is both new and material.  

3.  A preponderance of the evidence is against a finding that 
the currently diagnosed hidradenitis suppurativa is the 
etiological result of active service service.  

4.  A preponderance of the evidence is against a finding that 
the Veteran is diagnosed with a current left ankle 
disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a skin 
condition, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

2.  The criteria for service connection for a skin have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In May 1995 the RO denied service connection for a skin 
disorder.  The Veteran did not perfect an appeal of the 
decision.  Thus, the claim became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2008).  

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2008); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Veteran's request to reopen his skin condition 
claim was filed in 2004, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined in the decision 
below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the May 1995 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In May 1995, the RO denied the claim for service connection 
for a skin condition on the basis that the service treatment 
records were unavailable and there was no evidence to 
substantiate the claim for a skin condition associated with 
military service.  

Since the May 1995 RO decision, the Veteran's service 
treatment records were received.  The receipt of service 
treatment records is a sufficient basis upon which to reopen 
the previously denied claim.  38 C.F.R. § 3.156(c).  

New and material evidence having been received, the claim of 
entitlement to service connection for a skin condition is 
reopened.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Skin Condition

The Veteran contends that he has a skin condition which had 
its onset during military service.  The Veteran's report of 
medical history and examination at entrance into active 
service reflect no defects, abnormalities, diagnoses or other 
findings of any skin condition.  Thereafter, an entry in his 
service treatment records dated in August 1988 notes the 
Veteran had a history of acne, tinea cruris, tinea pedis, 
tinea versicolor and blisters.  In August 1989, he was 
treated for a rash involving both inner thighs and the groin.  
The clinical assessment was tinea cruris.  There are no 
further entries concerning complaints of or treatment for a 
skin condition during the remainder of his service.  His 
report of medical history and examination at discharge from 
active service is not of record.  However, a June 1992 entry 
indicates that the Veteran's health screen qualified him for 
discharge.

The first pertinent post-service evidence of record is dated 
in 1994, two years after the Veteran's discharge from active 
service in 1992.  At that time he participated in the Persian 
Gulf Registry Program.  During the evaluation a rash on the 
stomach and both thighs, diagnosed as probable chronic 
eczematous dermatitis, was noted.  The Veteran was referred 
for dermatological consultation, but failed to report for the 
appointment.  

The claims folder is devoid of any treatment records or other 
medical documents pertaining to the Veteran's claimed skin 
condition until July 2000 when he was treated for a rash on 
the lower abdomen groin, thighs and underarm areas.  He 
reported the initial onset of complaints since 1994 after his 
Persian Gulf Service.  The clinical impression was 
questionable hidradenitis suppurativa and/or tinea.  In 
December 2004, the Veteran was treated for dermatosis and 
suspected furunculosis.  The most recent entry dated in 
January 2005, shows dermatological consultation for 
longstanding dermatitis.  

In October 2005 the Veteran underwent a VA examination for 
the specific purpose of obtaining an opinion as to whether or 
not his current skin disorder could be related to his 
military service.  He gave a history of developing a rash on 
both arms in 1990 while stationed in Okinawa, Japan.  He was 
treated with antibiotics with no apparent improvement.  The 
condition worsened when he went to Saudi Arabia with 
involvement of the groin, back, and thighs.  He was treated 
with antibiotics, lotions, and topical creams with no 
apparent improvement.  He was evaluated by a dermatologist, 
but no diagnosis was given.  The examiner noted an in-service 
diagnosis of tinea cruris in August 1989 with findings of 
erythema in both inner thighs and groin.  He then referred to 
a post-service evaluation of the Veteran in 1994 which 
documented complaints of rash in the abdomen and groin which 
started in 1993.  At that time, chronic eczematous dermatitis 
was diagnosed.  In January 2005, the Veteran was evaluated by 
a VA dermatologist who diagnosed hidradenitis suppurativa.  

Since its onset, the Veteran stated that the condition has 
progressively worsened.  Current symptoms include 
intermittent itching, nodules, peeling of the skin, and 
pigment changes.  There were no symptoms related to 
urticaria, primary cutaneous vasiculitis, nor erythema 
multiform.  There were no associated systemic symptoms with 
the skin disease.  Current treatment included antibiotics, 
topical creams, and ointments.  

The examiner concluded the Veteran's current skin condition 
was less likely than not caused by or as a result of 
condition related to military service.  The examiner 
explained that the lesions described when the Veteran was in 
the service and the current skin findings are different 
clinical entities.  He was seen for tinea cruris during his 
military service, which involved the groin and inner thighs.  
However, current findings involve the bilateral axillary, 
lower abdominal, and medial aspect of the buttocks with 
characteristic lesions seen in hidradenitis suppurativa, 
which, the examiner explained, is not caused by fungal 
infection or tinea.

In rendering his opinion, the physician took into 
consideration the Veteran's previous medical history, medical 
evaluations, and history of tinea cruris during service as 
documented in the claims file, including the service 
treatment records and VA treatment records.   The examiner 
further explained the rationale for his opinion-that the 
currently diagnosed skin condition, hidradenitis suppurativa, 
is a different clinical entity than the one with which he was 
diagnosed in service, tinea cruris, and that hidradenitis 
suppurativa is not caused by fungal infection or tinea.  It 
is therefore probative. Owens v. Brown, 7 Vet. App. 429 
(1995) (opinions offered by examiners based on a review of 
all the evidence on file is considered to be an important 
factor in reaching an informed opinion).  

The remaining VA records dated from 2006 to 2009 show 
continued treatment of the Veteran for hidradenitis 
suppurativa, but not for tinea cruris.  Moreover, these 
records do not provide any findings or opinions of a causal 
relationship between hidradenitis suppurativa and the 
Veteran's active service.  

Based on the foregoing, the Board is unable to find that the 
Veteran's diagnosed hidradenitis suppurativa is the result of 
his active service.  Here, the single competent medical 
opinion-the 2005 VA examination report-conclusively found 
that there was no medical basis for finding that the 
Veteran's hidradenitis suppurativa is the etiological result 
of his active service.  There are no other findings or 
opinions demonstrating that the currently diagnosed skin 
condition is the result of the Veteran's active service.  



Left Ankle Disability

The Veteran has asserted that he has chronic left ankle 
disability that had its onset during service.

Service treatment records fail to reveal any significant 
symptomatology involving the left ankle.  The Veteran's 
report of medical history and examination at entrance into 
active service reflect no defects, abnormalities, diagnoses 
or other findings concerning the left ankle.  In April 1990, 
the Veteran was treated for left foot pain after twisting his 
foot while running.  A diagnosis was not given.  In July 
1990, he was evaluated for upper left Achilles strain.  There 
are no further entries concerning the left ankle.  His report 
of medical history and examination at discharge from active 
service is not of record.  However, a June 1992 entry 
indicates that the Veteran's health screen qualified him for 
discharge. 

Thereafter, it is not until February 2005 that the Veteran 
was again evaluated for left ankle pain.  A diagnosis was not 
provided.

The Veteran underwent a VA examination in October 2005 and 
gave a history of left ankle twisting injury during physical 
training.  He underwent physical therapy and medication with 
temporary improvement.  However since then he has had a 
recurrence of the ankle pain with increased activities such 
as running.  The examiner noted the Veteran's service records 
show no documentation of left ankle sprain during service.  
X-rays of the left ankle showed no significant abnormality.  
The examiner concluded that there was no evidence or 
documentation of chronic problems in the ankles, negative 
radiographic findings, and no current abnormal findings on 
physical examination.  The examiner diagnosed bilateral ankle 
arthralgia.  The examiner further opined that it was less 
likely as not that any left ankle disability was the result 
of active service as there is no evidence or documentation of 
any chronic left ankle problem, negative radiographic 
findings, and no current abnormal findings of the left ankle 
on current examination.  In short, the examiner found no 
manifested left ankle disability.

The examiner based his findings on review of the claims file 
and medical records, in addition to examination of the 
Veteran and review of his medical history.  The extent of the 
examiner's review is evidenced in his specific reference to 
entries in the service treatment records.  The examiner's 
findings are therefore probative.  See Owens, supra.

VA treatment records dated from 2006 to 2009 show no 
complaints of or treatment for a left ankle condition.   

Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary, 147 (27th ed. 1988).  Pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Without a 
current disability, service connection cannot be granted. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("in the 
absence of proof of a present disability, there can be no 
valid claim.")  

Summary

The Veteran genuinely believes that his current skin 
condition is the same condition for which he received 
treatment during active service, and that he manifests a left 
ankle disability that is the result of injury sustained 
during his active service.  And he has offered his statements 
and testimony in his June 2009 hearing in support of these 
claims.  The Board accepts the Veteran's statements and 
testimony and notes that the Veteran is competent to attest 
to factual matters of which he had first-hand knowledge, 
e.g., skin and left ankle symptoms.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, 
service treatment records, as above noted, do demonstrate 
complaints of and treatment for symptoms of tinea cruris 
during active service.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter so complex as the diagnoses of 
his current skin condition and any left ankle disability, and 
their etiological relationship to his active service.  In 
this case, as explained above, the VA examiner in 2005 
diagnosed hidradenitis supporativa, and opined that it was 
not the result of the Veteran's active service.  The same 
examiner did not find the Veteran to exhibit a left ankle 
disability.  The Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the 
detailed findings provided by the 2005 VA examiner and other 
medical professionals who discussed his symptoms, complaints, 
and manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006). 

The preponderance of the evidence is against a finding that 
the currently diagnosis skin condition is the result of the 
Veteran's active service, and that he manifests a left ankle 
disability; there is no reasonable doubt to be resolved; and 
service connection for a skin condition and for a left ankle 
disability is not warranted.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in March 2005, the RO informed the Veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  
Although it is no longer required, the Veteran was also asked 
to submit evidence and/or information in his possession to 
the RO.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  Since 
the claims are being denied, any such questions are moot.  
Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  VA 
treatment records were received subsequent to the 2005 VA 
examination.  However, these records, as explained above, do 
not document treatment for any skin condition other than 
hidradenitis suppurativa, and do not show complaints of or 
treatment for a left ankle disability.  Hence, as the 
evidentiary picture is not changed with the addition of these 
records, the Board finds it is not necessary to return the 
2005 VA examination for an addendum to consider these 
records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

All other obtainable evidence identified by the Veteran 
relative to the claims has been obtained and associated with 
the claims file, and neither he nor his representative have 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis, supra. 




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin condition is 
reopened.

The claim for service connection for a skin disorder is 
denied.

The claim for service connection for a left ankle disability 
is denied.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


